DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the objection to claims 1, 14, 15 and 16 has been withdrawn.
Also in view of the amendment to the claims, the rejection of claims 10-13 under 35 U.S.C. 112b as presented in the Office Action mailed October 27, 2021 has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 5, 6, 11, 16-19 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation, “wherein the thickness of the end wall comprising the at least one barrier coating layer is between 20 microns and 2 mm.”  However, claim 1 at line 6 allows for both the first end wall and second end wall to have the layered structure with the barrier coating layer.   Therefore, the claim is not clear as to whether “the end wall” allows for both the first and second end wall to have the layered structure.  This rejection can be overcome by amending the above claim limitation to recite, “wherein the thickness of the first and/or second end wall that comprises the at least one coating barrier layer is between 20 microns and 2 mm.”  
Claim 11 similarly recites, “wherein the thickness of the end wall” and is thus rejected for the reasons discussed above.  This rejection can be overcome by amending the above claim limitation to recite, “wherein the thickness of the first and/or second end wall that comprises the at least one coating barrier layer is between 50 microns and 60 microns.”  
Claims 5-6 and 17 are rejected based on their dependence to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5-6, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreae (WO 2015177591) in view of Koller (US 20140272018) and Fond (US 5656311) and in further view of Camera (US 20120070542), Okamoto (US 20170107034), Cloutier (US 20140349045), Moffitt (US 20180305073) and Kuhl (US 20190016528).
Regarding claim 1, Andreae discloses a cartridge with a filling of at least one substance for preparing a liquid product (page 2, lines 1-3), said cartridge including a side wall (figure 3, item 12b), a first end wall through which said liquid can flow from the cartridge (figure 3, item 13, page 17, lines 10-15; figure 7, item 21, page 21, line 14;) and a second end wall of the cartridge at the opposite side with respect to said first end wall (figure 3, item 12a; figure 7, item 28).  Andreae further teaches the side wall and two end walls are compostable (see page 4, line 33 to page 5, line 7) and therefore reads on “said side wall, said first end wall and said second end wall comprise compostable material.”  
Regarding the particulars of the first and second end wall structure, it is noted that claim 1 only requires one of the first or second end wall to have the first and second compostable layers with the barrier coating. 
Andreae discloses the first end wall comprises a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andreae further discloses an oxygen barrier coating layer sandwiched between the first and second compostable material (see figure 8, item 40b, page 21, lines 24-27), wherein the at least one coating barrier layer can comprise, PVOH, as well as silicon or aluminum oxide coatings (page 19, lines 15-32).
Andreae further discloses on page 18, lines 27-32 a first compostable layer of PLA (figure 7, item 21a), and a second compostable layer (Figure 7, item 21f) such as a layer of cellulose or PLA (see page 20, lines 6-15).  Andreae also discloses between the above mentioned layers is positioned an oxygen barrier layer such as PVOH or silicone or aluminum metal oxide coatings (figure 7, item 21d, page 19, lines 15-32).  Andreae further discloses that the oxygen barrier layer is also impermeable to water vapor, thus teaching a water vapor barrier (see page 5, line 23 to page 6, line 31; page 25, lines 14-15).  
Regarding the limitation, “wherein the thickness of the end wall comprising the at least one barrier coating layer is between 20 microns and 2 mm” Andreae discloses that the first end wall can have a 10 micron first compostable layer (13a); a second compostable layer (13f) that is 50 microns thick; as well as an intermediate layer (13c) that can be 30 microns thick (see page 19, lines 9-13); a barrier coating layer (13d) that is 5 microns thick (see page 17, lines 4-10) with an adhesive layer that can be 2 microns thick (see page 15, line 18).  Therefore, Andreae discloses an end wall thickness of 10+50+30+5+2+2 (2 adhesive layers) for a 99 micron thick end wall, which thus falls within the range of 20microns to 2mm.   
Further regarding the thickness of the end wall, layer 40a and 40c of figure 8 also appear to be analogous to layers 13a and 13f, where Andreae teaches layer 13a can be 1-10 microns and layer 13f can be between 20-50 microns (see page 17, lines 4-10).  Therefore, Andreae’s teachings would have suggested to one having ordinary skill in the art to use similar thicknesses for the embodiment shown in figure 8.  Layer 40b is seen to be analogous to layer 13d, which Andreae teaches can have a thickness of 1-5 microns (see page 17, lines 4-10).  In view of these teachings, Andreae suggests an end-wall thickness of 1+50+5 = 56microns, which would fall within the claimed range and where such a modification would have been obvious to one having ordinary skill in the art for allowing the end wall to have the requisite strength and to be adequately punctured for fluid flow while also providing the requisite support.
At page 17, lines 2-10, Andreae also teaches that the figure 5 embodiment can have a thickness of 10 microns (layer 13a) + 20 microns (layer 13f) + 20 microns (layer 13c) + 2 microns (layer 13d) + 2 microns (13b - see page 15, lines 15-18 where the second layer is an adhesive layer at 2microns thick) = 54 microns, which would fall within the claimed range.  To thus modify the particular thickness of the end wall would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite strength and puncturability to the end wall.
Regarding the limitation of, “wherein the thickness of said side wall is greater than the thickness of said at least one of said first end wall and said second end wall having said layered structure with said at least one coating barrier layer, wherein the sidewall has a thickness between 400 and 2500 microns” it is noted that Andreae is not specific in this regard.
However, Koller teaches a side wall with a thickness of 700 microns, so as to have a desired strength to the sidewall (See paragraph 55 - 0.4-0.7mm).  Fond also teaches a capsule that can have a thickness of 500 microns (see column 3, lines 58-60) and where the sealing membrane (i.e. first end wall) can have a thickness of 50 microns (see column 3, lines 64-67) so as to be rupturable.  As Andreae teaches the first end wall having a thickness of 99 microns, 56 microns or 54 microns, in view of Koller and Fond, the combination teaches that the thickness of said side wall is greater than the thickness of said first end wall. Andreae’s cartridges can be used under pressure (see at least, page 17, lines 25-26) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55), as is Fond.  
Therefore, to modify Andreae and use a cartridge wall thickness such as 400-700 microns and which is greater than the thickness of at least one of the first and second end wall, would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired strength to the sidewall.
Regarding the limitation of, “wherein the sidewall…is free from a coating barrier layer,” Andreae teaches that the oxygen barrier coating can be present in the housing and the closing element as a preference (see page 5, lines 15-19) and therefore teaches that the closing element (i.e. first end wall) is the only portion of the cartridge that has an oxygen barrier layer coating.  On page 11, lines 29-32, Andreae encompasses that the housing can be made entirely from PLA.  Similarly, on page 13, lines 13-15, Andreae encompasses the housing made from one compostable material, which need not be coating barrier layers, especially as page 13, lines 19-28 further teach that only the laminated film for the closure can have the oxygen barrier layer.
 Regarding the limitations to claim 1 of “wherein said cartridge has an oxygen transmission rate lower than 0.06 cc/pkg x 24h x air” and “wherein said cartridge has a water vapor transmission rate lower than 0.1 g/pkg x 24h,” it is noted that Andreae teaches sealed beverage producing cartridges that are desirably impermeable to oxygen and water vapor, as discussed above, and keep the contents fresh (see page 15, line 19 - “fresh”).  Andreae teaches impermeability to oxygen and water vapor for the closing element and capsule body (see page 5, lines 15-19; page 6, lines 4; page 13, lines 5-10; - “essentially impermeable”).   
While Andreae is not specific to the particularly claimed oxygen and water vapor transmission rates, it is noted that Camera teaches a beverage producing cartridge having a cartridge body and lid that are configured to limit or otherwise control the transmission of water vapor and oxygen (see paragraph 34 - “one or more portions of the cartridge 300 are configured to limit…”); and where the oxygen transmission rate can be less than 0.5cc/m2/day (i.e. less than 0.0322 cc/100in2/day or 0.000322 cc/in2/day) and the water vapor transmission rate can be less than 0.05g/m2/day (i.e. less than 0.00322 g/100in2/day, or 0.0000322 g/in2/day) (see paragraph 34).  Camera also teaches the use of biodegradable materials for the cup and lid (see paragraph 40).  Based on a per square inch of package, Camera teaches an oxygen and water vapor transmission rate that meets the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Furthermore, Okamoto teaches a compostable beverage cartridge that can have an oxygen transmission rate to be less than 0.3cc-mil/100in2-day-atm (or. 0.003cc-mil/in2-day-atm) (see paragraph 38) and where the oxygen transmission rate can be further lowered as desired (see paragraph 51).  Per square inch of package, Okamoto also teaches an oxygen transmission rate within the claimed range, and is thus seen to encompass the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Also, Cloutier teaches compostable packaging materials for foods (abstract; paragraph 5) that can desirably have an oxygen transmission rate of less than 0.06 cc/100in2-day and a water vapor transmission rate of less than 1.9g/100in2-day (see paragraph 22).  Similar to above, per square inch, Cloutier also teaches an oxygen and water vapor transmission rate within the claimed range, where it would have been obvious to one having ordinary skill in the art, that beverage cartridges can have an area that varies based on the size of the cartridge.  Moffitt has only been further relied on to show that it has been desirable for beverage dispensing cartridges to have an oxygen transmission rate (paragraph 44 - for instance, 0.001cc/pkg-day) and a water vapor transmission rate (paragraph 47 - for instance, 0.004 g/m2/day for a package) which fall within the ranges as recited in claim 1.  It is further noted that Kuhl further teaches compostable packaging for foods (see the abstract and paragraph 48 - “biodegradable in an industrial composting plant”) where the oxygen impermeability and water vapor impermeability can be controlled via the thickness and number of layers used (see paragraph 42 - see from “In practice, though, all three layers of the food cover film…” to the end of the paragraph).  Therefore, the above suggested oxygen and water vapor transmission rates would have been known to one having ordinary skill in the art to be further lowered depending on the thickness of the packaging materials (i.e. increasing the thickness and adding additional layers can further lower the transmission rates for oxygen and water vapor).
It is noted that the combination teaches similar compostable materials as disclosed by Applicant (see Applicant’s specification on page 10, line 20 to page 11, line 3), which is similar to the materials taught by Andreae (see page 8, line 14 to page 9, line 16; page 10, lines 8-15).  Andreae further teaches similar materials for the first end wall as recited in Applicant’s claims and specification.  Thus, it would appear that the use of similar materials would have provided similar properties.  Nonetheless, Camera, Okamoto and Cloutier further teach materials for beverage producing cartridges and food packages that desirably reduce the oxygen barrier and water vapor transmission rates to within the claimed range and that it has been desirable to provide low permeability to oxygen and water vapor for compostable food packages.  Moffitt evidences known oxygen and water vapor transmission rates for maintaining freshness of the contents.  Kuhl further evidences that it has been notoriously conventional to alter the film thickness and layers for controlling impermeability to oxygen and water vapor.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the materials and thickness of the cartridge side wall, first end wall and second end wall as taught by the combination, for the known purpose of reducing the oxygen and water vapor transmission rates, as a matter of routine experimentation - especially as Andreae desires to keep the contents fresh prior to use but using similar materials to that disclosed by Applicant and as the combination teaches similar thicknesses to that disclosed by Applicant.  
Regarding claim 5, Andreae discloses the first compostable material can be polylactic acid and thus reads on synthetic polymers as recited (page 21, line 23-24).
Regarding claim 6, Andreae teaches the second compostable material can also be a synthetic polymer such as polylactic acid or cellulose, (see page 21, lines 27-28 - “composed of PLA and/or cellulose”).
Regarding claim 11, Andreae has been relied on as discussed above with respect to claim 1 to teach an end wall thickness of 56 or 54 microns.  To thus modify the particular thickness of the end wall would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite strength and puncturability to the end wall.
Regarding claim 17, Andreae teaches that at least one layer of a first compostable material can be polylactic acid (see the rejection above with respect to claim 5).  Andreae further teaches that at least one layer of a second compostable material can be made from materials such as cellulose and polylactic acid (see the rejection above with respect to claim 6).  While not specific as to the at least one layer of the second compostable material being made of paper, Andreae teaches that paper and cardboard (i.e. paper) are equally applicable as compostable materials used for the capsule, as well as polylactic acid (see page 10, lines 8-15).  Furthermore, Kuhl teaches similar types of closure end walls, where the layer supporting the PVOH oxygen barrier layer can be a paper layer (see paragraph 25).  To thus modify Andreae who already suggests other types of compostable materials for the closure end wall, and to use a layer of paper as the second compostable material to support the oxygen barrier and vapor barrier layer (as shown in figure 8 of Andreae) would have been obvious to one having ordinary skill in the art, as a substitution of one conventional compostable material for another, recognized for performing a similar function.


Claims 1, 5-6, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanni (WO2012077066) in view of Andreae (WO 2015177591), Koller (US 20140272018) and Fond (US 5656311) and in further view of Camera (US 20120070542), Okamoto (US 20170107034), Cloutier (US 20140349045), Moffitt (US 20180305073) and Kuhl (US 20190016528).
Regarding claim 1, Vanni teaches a cartridge (see figure 1, 2) with a filling of at least one substance for preparing a liquid product (see at least, the abstract “powdered coffee”; page 4, lines 19-21), said cartridge including a side wall (figure 2, item 140), a first end wall (figure 2, item 142) through which said liquid product can flow from the cartridge and a second end wall (figure 2, item 16) of the cartridge at the opposite side with respect to said first end wall, wherein said side wall, said first end wall and said second end wall comprise compostable material (see page 4, lines 1-18; page 11, lines 24-34; page18, lines 20-22).
Vanni further teaches a fluid tight seal (see page 7, lines 19-20).  Since Vanni also teaches that the cartridge is designed to be punctured, and further teaches a fluid tight seal, it would have been obvious to one having ordinary skill in the art, that Vanni also desired a degree of impermeability to the cartridge.
Claim 1 differs from Vanni in specifically reciting, “wherein at least one of said first end wall and said second end wall has a layered structure with at least one layer of a first compostable material and at least one layer of a second compostable material, with at least one coating barrier layer to oxygen and water vapor included in a sandwich-like manner between said at least one layer of said first compostable material and said at least one layer of said second compostable material.”
It is initially noted that the claim only requires one of the first or second wall to have the above structure.  Therefore, the claim has been construed as differing from Vanni in the particulars of the second end wall.
In this regard, it is noted that Vanni teaches that the sealing foil (16) can be compostable and use a combination of materials (see page 15, lines 5-20) that are similar to materials disclosed by Applicant.   
Nonetheless, Andreae teaches a beverage cartridge for producing beverages, that is also compostable and comprises a sealing film that is also a compostable sealing film (see page 4, line 33-34), which has a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andreae further teaches an oxygen barrier coating layer sandwiched between the first and second compostable material (see figure 8, item 40b, page 21, lines 24-27).  Andreae further teaches on page 18, lines 27-32 a first compostable layer of PLA (figure 7, item 21a), and a second compostable layer (Figure 7, item 21f) such as a layer of cellulose or PLA (see page 20, lines 6-15).  Andreae also teaches between the above mentioned layers is positioned an oxygen barrier layer such as PVOH or silicone or aluminum metal oxides (figure 7, item 21d, page 19, lines 15-32).  Andreae further teaches that the oxygen barrier layer is also impermeable to water vapor, thus teaching a water vapor barrier (see page 5, line 23 to page 6, line 31; page 25, lines 14-15).  
Andreae teaches that such barrier protection via the closing film has been advantageous for keeping the beverage producing materials within the cartridge fresh (see page 15, line 19).  To thus modify Vanni’s sealing second end wall, and to use a multilayered compostable material, as taught by Andreae, would have been obvious to one having ordinary skill in the art, for the purpose of keeping Vanni’s contents fresh.
Regarding the limitation, “wherein the thickness of the end wall comprising the at least one barrier coating layer is between 20 microns and 2 mm” Andreae has been relied on as already discussed in the previous rejection above to teach a thickness of 99 microns, 56 microns and 54 microns, which further falls within the range recited in claim 11 of 50-60 microns.
Modification of Vanni’s second wall to have the above taught thickness would have been obvious to one having ordinary skill in the art, as a matter of design based on achieving the desired physical properties to Vanni’s second wall. 
Regarding the limitation of, “wherein the thickness of said side wall is greater than the thickness of said at least one of said first end wall and said second end wall having said layered structure with said at least one coating barrier layer,” and “wherein the sidewall has a thickness between 400 and 2500 microns” it is noted that the Vanni/Andreae combination is not specific in this regard.
However, Koller teaches a side wall with a thickness of 700 microns, so as to have a desired strength to the sidewall (See paragraph 55 - 0.4-0.7mm).  Fond also teaches a capsule that can have a thickness of 500 microns (see column 3, lines 58-60) and where the sealing membrane (i.e. first end wall) can have a thickness of 50 microns (see column 3, lines 64-67) so as to be rupturable.  
The combination teaches the first end wall having a thickness of 99 microns, 56 microns or 54 microns (see Andreae as already discussed above).  In view of Koller and Fond, the combination teaches that the thickness of said side wall is greater than the thickness of said first end wall. Vanni’s cartridges can be used under pressure (page 5, lines 5-7; Andreae see at least, page 17, lines 25-26) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55) as is Fond.  
Therefore, to modify the combination and use a cartridge wall thickness such as 400-700 microns, would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired strength to the sidewall.
Regarding the limitation of, “wherein the sidewall…is free from a coating barrier layer,” Vanni teaches that the cartridge wall is also compostable, as discussed above with respect to claim 1.  On page 12, lines 1-15; page 14, lines 25-31, Vanni teaches that the side wall can be compostable but free from coating barrier layers because the above portions of Vanni do not disclose using the coating barrier layer on the sidewall. Andreae also teaches that the closing element can have the coating barrier layer but the housing need not have a closing barrier layer (see page 13, lines 26-28).
Regarding the limitations to claim 1 of “wherein said cartridge has an oxygen transmission rate lower than 0.06 cc/pkg x 24h x air” and “wherein said cartridge has a water vapor transmission rate lower than 0.1 g/pkg x 24h,” it is noted that in view of Andreae the combination teaches sealed beverage producing cartridges that are desirably impermeable to oxygen and water vapor, as discussed above, and keep the contents fresh (see page 15, line 19 - “fresh”).  Andreae teaches impermeability to oxygen and water vapor for the closing element and capsule body (see page 5, lines 15-19; page 6, lines 4; page 13, lines 5-10; - “essentially impermeable”).   
While the combination is not specific to the particularly claimed oxygen and water vapor transmission rates, it is noted that Camera teaches a beverage producing cartridge having a cartridge body and lid that are configured to limit or otherwise control the transmission of water vapor and oxygen (see paragraph 34 - “one or more portions of the cartridge 300 are configured to limit…”); and where the oxygen transmission rate can be less than 0.5cc/m2/day (i.e. less than 0.0322 cc/100in2/day or 0.000322 cc/in2/day) and the water vapor transmission rate can be less than 0.05g/m2/day (i.e. less than 0.00322 g/100in2/day, or 0.0000322 g/in2/day) (see paragraph 34).  Camera also teaches the use of biodegradable materials for the cup and lid (see paragraph 40).  Based on a per square inch of package, Camera teaches an oxygen and water vapor transmission rate that meets the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Furthermore, Okamoto teaches a compostable beverage cartridge that can have an oxygen transmission rate to be less than 0.3cc-mil/100in2-day-atm (or. 0.003cc-mil/in2-day-atm) (see paragraph 38) and where the oxygen transmission rate can be further lowered as desired (see paragraph 51).  Per square inch of package, Okamoto also teaches an oxygen transmission rate within the claimed range, and is thus seen to encompass the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Also, Cloutier teaches compostable packaging materials for foods (abstract; paragraph 5) that can desirably have an oxygen transmission rate of less than 0.06 cc/100in2-day and a water vapor transmission rate of less than 1.9g/100in2-day (see paragraph 22).  Similar to above, per square inch, Cloutier also teaches an oxygen and water vapor transmission rate within the claimed range, where it would have been obvious to one having ordinary skill in the art, that beverage cartridges can have an area that varies based on the size of the cartridge.  Moffitt has only been further relied on to show that it has been desirable for beverage dispensing cartridges to have an oxygen transmission rate (paragraph 44 - for instance, 0.001cc/pkg-day) and a water vapor transmission rate (paragraph 47 - for instance, 0.004 g/m2/day for a package) which fall within the ranges as recited in claims 1, 14 and 15.  It is further noted that Kuhl further teaches compostable packaging for foods (see the abstract and paragraph 48 - “biodegradable in an industrial composting plant”) where the oxygen impermeability and water vapor impermeability can be controlled via the thickness and number of layers used (see paragraph 42 - see from “In practice, though, all three layers of the food cover film…” to the end of the paragraph).  Therefore, the above suggested oxygen and water vapor transmission rates would have been known to one having ordinary skill in the art to be further lowered depending on the thickness of the packaging materials (i.e. increasing the thickness and adding additional layers can further lower the transmission rates for oxygen and water vapor).
It is noted that the combination teaches similar compostable materials as disclosed by Applicant (see page 10, line 20 to page 11, line 3), which is similar to the materials taught by Vanni (page 11, line 35 to page 12, line 15; page 14, lines 25-31) and Andreae (see page 8, line 14 to page 9, line 16; page 10, lines 8-15).  Andreae further teaches similar materials for the first end wall as recited in Applicant’s claims and specification.  Camera, Okamoto and Cloutier further teach materials for beverage producing cartridges and food packages that desirably reduce the oxygen barrier and water vapor transmission rates to within the claimed range and that it has been desirable to provide low permeability to oxygen and water vapor for compostable food packages.  Moffitt evidences known oxygen and water vapor transmission rates for maintaining freshness of the contents.  Kuhl further evidences that it has been notoriously conventional to alter the film thickness and layers for controlling impermeability to oxygen and water vapor. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the materials and thickness of the cartridge side wall, first end wall and second end wall as taught by the combination, for the known purpose of reducing the oxygen and water vapor transmission rates, as a matter of routine experimentation - especially as Vanni and Andreae desire to keep the contents fresh prior to use.  
Regarding claim 5, in view of Andreae the combination teaches the first compostable material can be polylactic acid and thus reads on synthetic polymers as recited (see Andreae page 21, line 23-24).
Regarding claim 6, in view of Andreae the combination teaches the second compostable material can also be a synthetic polymer such as polylactic acid or cellulose, (see Andreae page 21, lines 27-28 - “composed of PLA and/or cellulose”).
Regarding claim 17, Vanni teaches that outer layers 1422 can be paper layers (see page 14, lines 12-21) and where the end wall is desirably compostable (see page 15, lines 5-7).  Vanni also teaches on page 15, lines 19-20 that the compostable end wall can comprise a paper layer.  Additionally, Andreae teaches that at least one layer of a first compostable material can be polylactic acid (see the rejection above with respect to claim 5).  Andreae further teaches that at least one layer of a second compostable material can be made from materials such as cellulose and polylactic acid (see the rejection above with respect to claim 6).  While not specific as to the at least one layer of the second compostable material being made of paper, Andreae teaches that paper and cardboard (i.e. paper) are equally applicable as compostable materials used for the capsule, as well as polylactic acid (see page 10, lines 8-15).  Furthermore, Kuhl teaches similar types of closure end walls, where the layer supporting the PVOH oxygen barrier layer can be a paper layer (see paragraph 25).  To thus modify the combination which already suggests other types of compostable materials for the closure end wall, and to use a layer of paper as the second compostable material would have been obvious to one having ordinary skill in the art, as a substitution of one conventional compostable material for another, recognized for performing a similar function.


Claim 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1, 5-6, 11 and 17, which relies on Vanni (WO2012077066) as the primary reference and in further view of Goglio (US 20140366745).
Regarding claim 16, the combination as applied to claim 1 has been incorporated herein to teach a cartridge comprising a substance for preparing a liquid product, the cartridge including a side wall, a first end wall through which liquid product can flow, a second end wall opposite to the first end wall; and wherein the side wall, first end wall and second end wall comprise compostable material. The combination as applied to claim 1 above teaches that one of Vanni’s end walls (16) has a layered structure with at least one layer of a first compostable material, at least one layer of a second compostable material with at least one coating barrier layer to oxygen and water vapor sandwiched there-between.  The combination applied above to claim 1 further teaches the thickness of the first end wall to be between 20 microns and 2 mm, with the thickness of the wall to be within the range of 400-2500 microns and greater than the thickness of the first end wall.  As discussed above with respect to claim 1, Vanni and Andreae suggest the end wall has the coating barrier layer and thus, the side wall would have been free from said coating barrier layer.  The combination applied to claim 1 further teaches the claimed coating barrier layer material and oxygen and water vapor transmission rates.  As discussed above with respect to claims 5-6 and 17 the combination further teaches cellulose and polylactic acid and additionally paper as compostable layers for the end wall.
Claim 16 further recites that the second end wall also has a layered structure with at least one layer of a first compostable material and at least one layer of a second compostable material, with at least one coating barrier layer to oxygen and water vapor included in a sandwich-like manner between said at least one layer of said first compostable material and said at least one layer of said second compostable material and where the second wall has a thickness of 20microns to 2mm and where the side wall is thicker than the second end wall.
It is noted that in view of Andreae, the combination teaches modifying Vanni’s closing wall 16 to have first and second compostable layers with at least coating barrier to oxygen and water vapor there-between.  Regarding Vanni’s end wall (142) opposing the closing wall (16), Vanni teaches that the second end wall (142) can be a multilayer structure (see page 14, lines 12-21) with a first and second compostable layer as the outer layers with additional layers there-between (page 14, lines 12-21, where two polylactic layers 1420 can sandwich a paper layer 1422).  Vanni also teaches on page 14, line 32 to page 15, line 4 that the second end wall can be a separate element secured to the cartridge side wall and is thus a second closure to the cartridge.  While Vanni is not specific as to providing said barrier coating layer to this second end wall, Andreae clearly teaches providing such a barrier coating layer to the closures of the cartridge; and suggests that only the closing element need have the barrier coating and not the housing (see page 13, lines 26-28).  Since Vanni teaches that the opposing end 142 can be separate from the side wall 140 and should be accordingly bonded to the side wall (see page 14, line 32 to page 15, line 4), Vanni is suggesting a second closure end wall opposite to the above first end wall.  To thus modify Vanni’s second end wall to also include a barrier coating layer as already taught by Andreae would thus have been obvious to one having ordinary skill in the art, for similarly providing improved oxygen barrier properties to the first closing end of Vanni’s container.  Additionally, Goglio further evidences using the same materials for opposing end walls, such that sealing end walls can be made of the same material (see figure 1 and paragraph 36).
In view of these teachings, the combination suggests similar thicknesses to the first and second end wall and therefore the combination would also have suggested a thickness of the side wall to be greater than that of the first and second end wall.  
Claim 18 is rejected for the reasons discussed above with respect to claim 11, which teaches that the end wall thickness can be between 50-60microns, and in view of Goglio further suggesting that the closure ends walls can be the same at both ends of the cartridge, as discussed above with respect to claim 16.
Claim 19 is analogously rejected for the reasons discussed above with respect to claim 17. 


Claims 1, 5-6, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goglio (US 20140366745) in view of Andreae (WO 2015177591), Koller (US 20140272018) and Fond (US 5656311) and in further view of Camera (US 20120070542), Okamoto (US 20170107034), Cloutier (US 20140349045), Moffitt (US 20180305073) and Kuhl (US 20190016528).
Regarding claims 1 and 16, Goglio teaches a cartridge with a filling of at least one substance for preparing a liquid product (see the abstract; paragraph 1, 5, “coffee”), said cartridge including a side wall (figure 1, item 10) a first end wall (figure 1, item 30,31) and a second end wall (figure 1, item 20, 21) opposite to the first end wall.  Goglio also teaches a compostable side wall (paragraph 34).
Claim 1 differs from Goglio in specifically reciting that the first and second end walls comprise a compostable material and wherein at least one of said first end wall and said second end wall has a layered structure with at least one layer of a first compostable material and at least one layer of a second compostable material, with at least one coating barrier layer to oxygen and water vapor included in a sandwich like manner between said at least one layer of said first compostable material and said at least one layer of said second compostable material.   Claim 16 differs from Goglio in specifically reciting that the first and second end wall have the above recited layered structure.
 However, Andreae teaches a beverage cartridge for producing beverages, that is also compostable and comprises a sealing film that is also a compostable sealing film (see page 4, line 33-34), which has a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andreae further teaches an oxygen barrier coating layer sandwiched between the first and second compostable material (see figure 8, item 40b, page 21, lines 24-27) and where the coating barrier layer can comprise PVOH or silicone or aluminum metal oxide coatings (figure 7, item 21d, page 19, lines 15-32).  
Andreae further teaches on page 18, lines 27-32 a first compostable layer of PLA (figure 7, item 21a), and a second compostable layer (Figure 7, item 21f) such as a layer of cellulose or PLA (see page 20, lines 6-15).  Andreae also teaches between the above mentioned layers is positioned an oxygen barrier layer such as PVOH or silicone or aluminum metal oxides (figure 7, item 21d, page 19, lines 15-32).  Andreae further teaches that the oxygen barrier layer is also impermeable to water vapor, thus teaching a water vapor barrier (see page 5, line 23 to page 6, line 31; page 25, lines 14-15).  
Andreae teaches that such barrier protection via the closing film has been advantageous for keeping the beverage producing materials within the cartridge fresh (see page 15, line 19), while also reducing the environmental impact of the compostable sealing layers (see page 4, line 33 to page 5, line 21).  Andreae also teaches less environmentally-friendly alternatives (see page 19, lines 30-32).  Goglio teaches a laminate of aluminum with a plastic film for providing the barrier properties (see paragraph 38) and where both sealing films are the same (see paragraph 36).  That is, Goglio teaches using similar materials of construction for both the first and second end walls.  Similar to Goglio, Andreae teaches that the film provides a seal in an airtight manner (see page 21, lines 11-14 - i.e. hermetic) and can include an aluminum layer as well as a plastic layer (see page 9, lines 6-13) but also teaches that instead of an aluminum/plastic laminate, such a sealing layer can comprise multiple compostable layers with a barrier layer sandwiched there-between.  
To thus modify Goglio’s first and second end wall, and to use a multilayered compostable material, as taught by Andreae, would have been obvious to one having ordinary skill in the art, for the purpose of providing the hermetic sealing properties to keep the contents fresh, as already desired by Goglio, and additionally reducing the environmental impact of such sealing closures.  
Regarding the limitation to claim 1 of, “wherein the thickness of said the end wall comprising the at least one barrier coating layer is between 20 microns and 2mm”; the limitation to claims 11 and 18 of “wherein the thickness of the at least one of said first end wall and said second end wall comprising at least one barrier coating layer is between 50 and 60 microns”; and claim 16 where both end walls have a thickness between 20 microns and 2 mm, Andreae has been relied on as already discussed in the previous rejections above to teach a closure element end wall thickness of 99 micron, as well as 56microns and 54 microns, which thus falls within the range of 20microns to 2mm as recited in claim 1 and also falls within the range recited in claim 11 of 50-60 microns.  
In view of Goglio teaching the same type of laminate film for both ends of the capsule (see paragraph 36), the combination teaches both end walls having a thickness within the claimed range as recited in claim 1, 11 and 16.
Regarding the limitation to claims 1 and 16 of, “wherein the thickness of said side wall is greater than the thickness of said at least one of (and “each” as recited in claim 16) said first end wall and said second end wall having said layered structure with said at least one coating barrier layer,” and wherein the sidewall has a thickness between 400 and 2500 microns,” it is noted that Koller teaches a side wall with a thickness of 700 microns, so as to have a desired strength to the sidewall (See paragraph 55).  The combination teaches the first end wall having a thickness of 99 microns.  In view of Koller, the combination teaches that the thickness of said side wall is greater than the thickness of said first end wall. Goglio’s cartridges can be used under pressure (paragraph 48) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55).  It is noted that Fond also evidences the side wall thickness to be greater than the end wall thickness.  Specifically, Fond teaches a capsule that can have a thickness of 500 microns (see column 3, lines 58-60) and where the sealing membrane (i.e. first end wall) can have a thickness of 50 microns (see column 3, lines 64-67) so as to be rupturable.  
Therefore, to modify the combination and use a cartridge wall thickness such as 400-700 microns, would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired strength to the sidewall.
Regarding the limitation to claims 1 and 16 of “wherein said side wall is free from said at least one coating barrier layer,” it is noted that Andreae teaches that the oxygen barrier coating can be present in the housing and the closing element as a preference (see page 5, lines 15-19; page 13, lines 26-28) and therefore suggests that the closing element (i.e. first end wall) is the only portion of the cartridge that has an oxygen barrier layer coating.  On page 11, lines 29-32, Andreae encompasses that the housing can be made entirely from PLA.  Similarly, on page 13, lines 13-15, Andreae encompasses the housing made from one compostable material, which need not be coating barrier layers, especially as page 13, lines 19-28 further teach that only the laminated film for the closure can have the oxygen barrier layer.  Goglio, similar to Andreae, teaches the side wall made from PLA (paragraph 34) and does not discuss the sidewall having the coating barrier layer; and therefore the combination teaches the side wall is free from said at least one coating barrier layer.
Regarding the limitations to claims 1 and 16 of “wherein said cartridge has an oxygen transmission rate lower than 0.06 cc/pkg x 24h x air” and “wherein said cartridge has a water vapor transmission rate lower than 0.1 g/pkg x 24h,” it is noted that in view of Andreae the combination teaches sealed beverage producing cartridges that are desirably impermeable to oxygen and water vapor, as discussed above, and keep the contents fresh (see page 15, line 19 - “fresh”).  Andreae teaches impermeability to oxygen and water vapor for the closing element and capsule body (see page 5, lines 15-19; page 6, lines 4; page 13, lines 5-10; - “essentially impermeable”).   
While the combination is not specific to the particularly claimed oxygen and water vapor transmission rates, it is noted that Camera teaches a beverage producing cartridge having a cartridge body and lid that are configured to limit or otherwise control the transmission of water vapor and oxygen (see paragraph 34 - “one or more portions of the cartridge 300 are configured to limit…”); and where the oxygen transmission rate can be less than 0.5cc/m2/day (i.e. less than 0.0322 cc/100in2/day or 0.000322 cc/in2/day) and the water vapor transmission rate can be less than 0.05g/m2/day (i.e. less than 0.00322 g/100in2/day, or 0.0000322 g/in2/day) (see paragraph 34).  Camera also teaches the use of biodegradable materials for the cup and lid (see paragraph 40).  Based on a per square inch of package, Camera teaches an oxygen and water vapor transmission rate that meets the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Furthermore, Okamoto teaches a compostable beverage cartridge that can have an oxygen transmission rate to be less than 0.3cc-mil/100in2-day-atm (or. 0.003cc-mil/in2-day-atm) (see paragraph 38) and where the oxygen transmission rate can be further lowered as desired (see paragraph 51).  Per square inch of package, Okamoto also teaches an oxygen transmission rate within the claimed range, and is thus seen to encompass the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Also, Cloutier teaches compostable packaging materials for foods (abstract; paragraph 5) that can desirably have an oxygen transmission rate of less than 0.06 cc/100in2-day and a water vapor transmission rate of less than 1.9g/100in2-day (see paragraph 22).  Similar to above, per square inch, Cloutier also teaches an oxygen and water vapor transmission rate within the claimed range, where it would have been obvious to one having ordinary skill in the art, that beverage cartridges can have an area that varies based on the size of the cartridge.  Moffitt has only been further relied on to show that it has been desirable for beverage dispensing cartridges to have an oxygen transmission rate (paragraph 44 - for instance, 0.001cc/pkg-day) and a water vapor transmission rate (paragraph 47 - for instance, 0.004 g/m2/day for a package) which fall within the ranges as recited in claims 1, 14 and 15.  It is further noted that Kuhl further teaches compostable packaging for foods (see the abstract and paragraph 48 - “biodegradable in an industrial composting plant”) where the oxygen impermeability and water vapor impermeability can be controlled via the thickness and number of layers used (see paragraph 42 - see from “In practice, though, all three layers of the food cover film…” to the end of the paragraph).  Therefore, the above suggested oxygen and water vapor transmission rates would have been known to one having ordinary skill in the art to be further lowered depending on the thickness of the packaging materials (i.e. increasing the thickness and adding additional layers can further lower the transmission rates for oxygen and water vapor).
It is noted that the combination teaches similar compostable materials as disclosed by Applicant (see page 10, line 20 to page 11, line 3), which is similar to the materials taught by Vanni (page 11, line 35 to page 12, line 15; page 14, lines 25-31) and Andreae (see page 8, line 14 to page 9, line 16; page 10, lines 8-15).  Andreae further teaches similar materials for the first end wall as recited in Applicant’s claims and specification.  Camera, Okamoto and Cloutier further teach materials for beverage producing cartridges and food packages that desirably reduce the oxygen barrier and water vapor transmission rates to within the claimed range and that it has been desirable to provide low permeability to oxygen and water vapor for compostable food packages.  Moffitt evidences known oxygen and water vapor transmission rates for maintaining freshness of the contents.  Kuhl further evidences that it has been notoriously conventional to alter the film thickness and layers for controlling impermeability to oxygen and water vapor. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the materials and thickness of the cartridge side wall, first end wall and second end wall as taught by the combination, for the known purpose of reducing the oxygen and water vapor transmission rates, as a matter of routine experimentation f- especially as Goglio already desires to keep the contents fresh prior to use.  
Regarding claim 5, in view of Andreae the combination teaches the first compostable material can be polylactic acid and thus reads on synthetic polymers as recited (see Andreae page 21, line 23-24).
Regarding claim 6, in view of Andreae the combination teaches the second compostable material can also be a synthetic polymer such as polylactic acid or cellulose, (see Andreae page 21, lines 27-28 - “composed of PLA and/or cellulose”).
Regarding claims 17 and 19, the combination as applied to claims 5 and 6, in view of Andreae teach that the first and second compostable materials can be materials such as PLA and cellulose.  Regarding the second compostable material made of paper, Andreae teaches that at least one layer of a first compostable material can be polylactic acid (see the rejection above with respect to claim 5).  Andreae further teaches that at least one layer of a second compostable material can be made from materials such as cellulose and polylactic acid (see the rejection above with respect to claim 6).  While not specific as to the at least one layer of the second compostable material being made of paper, Andreae teaches that paper and cardboard (i.e. paper) are equally applicable as compostable materials used for the capsule, as well as polylactic acid (see page 10, lines 8-15).  Furthermore, Kuhl teaches similar types of closure end walls, where the layer supporting the PVOH oxygen barrier layer can be a paper layer (see paragraph 25).  To thus modify the combination which already suggests other types of compostable materials for the closure end wall, and to use a layer of paper as the second compostable material would have been obvious to one having ordinary skill in the art, as a substitution of one conventional compostable material for another, recognized for performing a similar function.

Response to Arguments
On page 7 of the response, Applicant urges that the specific combination of features allows the cartridge to meet requirements of compostability, thermomechanical resistance in conditions of delivery in the coffee machine and impermeability to oxidizing agents of the foodstuff product contained in the cartridge and the claimed structures features of the cartridge achieves the specific permeability rates and they cannot be addressed separately because they are essential, interrelated features.
 It is noted however, that the prior art combination teaches compostable end walls that can have a thickness within the claimed range, as suggested by Andreae.  Andreae further teaches that the entirety of the cartridge is compostable, and that the side wall as well as end walls are compostable and that the cartridge desirability limits oxygen permeability and moisture permeability, by providing similar barrier materials as claimed within the multilayered structure of the end wall.  Thus, there would have been a reasonable expectation that Andreae encompasses the claimed permeability requirements and would provide compostability as well as the requisite strength to be usable in a coffee machine.   Nonetheless, the prior art further teaches the desirability of providing oxygen and moisture transmission rates that fall within the claimed range for the known purpose of protecting the food contents of the package from moisture and oxidation.
Applicant’s remarks with respect to claim 17 and amended claim 11 have been considered but are not seen to be sufficient to overcome the rejection as presented in this Office Action.
On page 8 of the response, with respect to claim 16, Applicant urges that Andreae does not contemplate the possibility of using a barrier layer on both end walls and not in the side wall.
It is noted however, that the rejection of claim 16 is not relying on Andreae as the primary reference.  In this regard, Goglio teaches the use of the same multilayer structure for sealing both ends of a frustoconical side wall of a beverage cartridge.  In view of Goglio also teaching that the cartridge can be used in a beverage preparation machine and requires entry of liquid and exit of beverage from the cartridge, it would obvious to seal both first and second ends of Goglio’s cartridge with the layered structure as taught by Andreae, especially because Goglio teaches that the end wall structures can be the same and because Andreae teaches that such end wall structures can provide oxygen and moisture impermeability while also being compostable and rupturable.
Further on page 9 of the response, Applicant urges that the combination does not teach the use of end walls of a very reduced thickness while also having structural stability and where the sidewall has a higher thickness to confer structural stability and hinder the penetration of oxygen and water vapor.
These urgings are not seen to be sufficient to overcome the rejection.  It is initially noted that claims 1 and 16 recite an end wall thickness of 20 microns - 2 mm.  Nonetheless, it is further noted that Andreae suggests end wall thicknesses that encompass and fall within the claimed range.  Furthermore, the prior art evidences the use of sidewalls within a thickness within the claimed range and which have a thickness greater than that of the end walls for the known purpose of providing the requisite structural integrity to the capsule, where modification of the combination in this regard would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792